DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/023095 Jung et al. (Jung) in view of U.S. Patent 6,412,301 to Lorek (Lorek).
In reference to claim 1, Jung teaches a vacuum adiabatic body (FIG. 1-4) comprising a first plate (10, FIG. 1-4) configured to define at least a portion of a wall for a first space (FIG. 1-4; par 0033), the first plate having a first opening (for conduit 64, FIG. 1-4);  a second plate (20, FIG. 1-4) configured to define at least a portion of a wall for a second space (FIG. 1-4; par 0033), the second plate having a second opening (for conduit 64, FIG. 1-4);  a third space provided between the first plate and the second plate and configured to be a vacuum space (50, FIG. 1-4);  a support (30, FIG. 1-4) configured to maintain a distance between the first plate and the second plate; a heat resistance sheet (60, FIG. 1-4) configured to reduce a heat between the first plate and the second plate; and an electric line (par 0032, last sentence; 64, FIG. 1-4) passing through the first and second openings to allow current to flow between the first space and the second space (par 0032), but does not teach a sealing plug configured to surround the electric line at the first and second openings, the sealing plug being configured to seal the first and second openings so as to prevent fluid communication between the first space and the second space.  Lorek teaches a refrigerator (FIG. 1-2) comprising a sealing plug (36, FIG. 1-2) configured to surround the electric line (10-18, FIG. 1-2) at the first and second openings (28, FIG. 1-2), the sealing plug being configured to seal the first and second openings so as to prevent 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum adiabatic body of Jung, to add a sealing plug configured to surround the electric line at the first and second openings, the sealing plug being configured to seal the first and second openings so as to prevent fluid communication between the first space and the second space, as taught by Lorek, in order to provide seal for the electric line.
	In reference to claim 2, Jung and Lorek teach the vacuum adiabatic body as explained in the rejection of claim 1, and Lorek additionally teaches wherein the sealing plug (36, FIG. 1-2) includes a block supported by the first plate and the second plate so as to be fixed in position, of the block being made of a material having a thermal conductivity less than that of each of the first plate and the second plate (inherent in the structure of the combination of Jung and Lorek).
In reference to claim 3, Jung and Lorek teach the vacuum adiabatic body as explained in the rejection of claim 1, and Lorek additionally teaches wherein the first and second openings (28, FIG. 1-2) face each other (inherent in the structure of the combination of Jung and Lorek; located on plates 10 and 20 in Jung, which face each other). 
 In reference to claim 4, Jung and Lorek teach the vacuum adiabatic body as explained in the rejection of claim 1, but they do not teach wherein the sealing plug includes a third plate configured to seal the third space;  and a block supported by at least one of the first plate or the second plate and made of a material having a thermal conductivity less than that of the first plate or the second plate.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various pipe bushings and gaskets employing various 
In reference to claim 5, Jung and Lorek teach the vacuum adiabatic body as explained in the rejection of claim 1, and Lorek additionally teaches wherein the sealing plug (36, FIG. 1-2) is provided between the first and second openings (inherent in the structure of the combination of Jung and Lorek; located on plates 10 and 20 in Jung, which face each other). 
Allowable Subject Matter
Claims 6-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 4,638,644 to Gidseg teaches a circulating air refrigerator with removable divider shelf.
U.S. Patent 10,531,597 to Eichelberg et al. teaches a negative pressure air handling system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
3/26/2022